August 13, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                       THE STATE OF TEXAS, Appellant

NO. 14-15-00623-CV                           V.

      CBS OUTDOOR INC., A DELAWARE CORPORATION, Appellee
               ________________________________

        Today the Court heard the parties’ joint motion to set aside the judgment
signed by the court below on March 10, 2014, with respect to Outfront Media
LLC, formerly CBS Outdoor, Inc. Having considered the motion and found it
meritorious, we order the judgment VACATED AND REMAND the cause to the
trial court for proceedings in accordance with this Court’s opinion.
      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.